Citation Nr: 1445332	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative changes of the lumbosacral spine.  

2.  Entitlement to service connection for a left leg disability, to include left lower extremity radiculopathy, as secondary to the service-connected degenerative changes of the lumbosacral spine.  

3.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected degenerative changes of the lumbosacral spine.  

4.  Entitlement to service connection for sleep disturbances, to include as secondary to the claimed left hip and left leg disabilities.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability.  

6.  Entitlement to service connection for bilateral hearing loss disability.  

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973 and August 1973 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, continued the 10 percent rating for degenerative changes of the lumbosacral spine; continued the noncompensable rating for hypertension; and denied service connection for degenerative joint disease of the left hip (also claimed as left thigh pain), sleep disturbances, tinnitus, hearing loss, and high cholesterol.  

The Veteran filed a timely Notice of Disagreement as to the above mentioned issues.  He subsequently perfected his appeal, however, he did not perfect his appeal as to the claim for service connection for high cholesterol.  In January 2012, the Veteran also withdrew his appeal as to the increased evaluation for hypertension.  As such, those issues are not before the Board.  

The requisite Statement of the Case is not found to have been issued for the claim of service connection for tinnitus.  Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue to the RO.  38 C.F.R. § 19.9(c).

The issues of an increased evaluation for a lumbar spine disability and service connection for tinnitus, a left hip disability, a left leg disability, and sleep disturbances are being addressed in the remand portion of the decision below and are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied the Veteran's claim of service connection for a bilateral hearing loss disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the February 1992 rating decision relates to the basis for the prior denial of service connection for a bilateral hearing loss disability.  

3.  Current hearing loss disability is related to in-service abnormal hearing acuity.


CONCLUSIONS OF LAW

1.  The February 1992 decision that denied service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the February 1992 decision is new and material and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  Hearing loss disability was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, as the Board is granting the claims decided herein, the claims are substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In February 1992, the RO denied the claim of service connection for a bilateral hearing loss disability.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period in regard to this issue.  The decision was, therefore, final as to the issue of hearing loss.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In its February 1992 denial, the RO denied the claim on the basis that the Veteran had normal hearing for VA purposes.  At the time of the prior denial, the record included the Veteran's lay statements, service treatment records, a December 1991 audiogram, and a January 1992 VA examination report.  

The evidence added to the record since the February 1992 decision included additional lay statements, medical treatment records, and a January 2009 VA examination report.  Specifically, the January 2009 VA examination report contained a diagnosis of bilateral hearing loss that met the criteria for a disability under 38 C.F.R. § 3.385.  

Based on the above evidence, the Board finds that new and material evidence has been received to reopen the claim.  At the time of the prior denial, there was insufficient evidence that the Veteran had a bilateral hearing loss disability.  The January 2009 VA examination report is material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has a bilateral hearing loss disability.  

In sum, the Board finds that the evidence received since the February 1992 decision warrants a reopening of the Veteran's claim of service connection for a bilateral hearing loss disability as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

Service Connection

The Veteran has appealed the denial of service connection for hearing loss disability.

Here, hearing loss disability was not identified during service.   However, audiograms in 1975, 1978 and 1991 were abnormal.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting thresholds higher than 20 decibels indicate some degree of hearing loss).  Furthermore, in 1991, he reported that he thought his acuity was declining.  Since service, the evidence establishes that he has hearing loss disability.  Therefore, the provisions of 38 C.F.R. § 3.385 are met.  Based upon the record, the Board is unable to dissociate the current disability from the in-service abnormal objective findings of decreased acuity or the lay evidence of decreased acuity in 1991.  

To the extent that there is a negative medical opinion, that document contains errors of fact and is of no probative value.  The evidence supports the claim and service connection is granted.


ORDER

The application to reopen the claim of service connection for bilateral hearing loss disability is granted.  

Service connection for hearing loss disability is granted.


REMAND

As to the claimed left hip disability, an examination was provided in January 2009.  At that time, the examiner stated the left hip degenerative joint disease was not caused by or related to the lumbar spine minimal degenerative joint disease.  The Board finds that this opinion is inadequate because the examiner did not provide a rationale for the opinion.  Accordingly, an addendum opinion is required.  

The Veteran also seeks an increased rating for the degenerative changes of the lumbar spine.  His most recent VA examination was conducted in January 2009.  A review of the private treatment records show that the Veteran complained of increasing low back in June 2010.  In July 2010, the Veteran underwent surgery on his low back. 

As an initial matter, the RO did not issue an updated Supplemental Statement of the Case (SSOC) after receiving the treatment records from the low back surgery and, accordingly, the RO must review the records and issue a SSOC.  Furthermore, although the treatment records dated after the surgery suggested that the Veteran's low back pain had improved, the Board finds that, in light of the fact that the Veteran underwent surgery, a contemporaneous examination is necessary.  

A review of the Veteran's private treatment records suggest that the claimed left leg pain may be radiculopathy associated with the degenerative changes of the lumbar spine.  On examination for the lumbar spine, the examiner must also comment on and address any neurological impairment associated with the low back disability.    

The Veteran also contends that he had sleep disturbances as a result of his left hip and left leg pain.  As the claimed left hip and left leg pain are being remanded for further development, the Board finds that the issue of service connection for sleep disturbances must also be remanded as it is inextricably intertwined.  

As noted above, the Veteran submitted a timely Notice of Disagreement as to his claim for service connection for tinnitus, but a Statement of the Case (SOC) was not issued in regard to the claimed tinnitus.  Under these circumstances, a SOC regarding the Veteran's claim for service connection for tinnitus must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).

Finally, the Board notes that the Veteran requested that the RO send him copies of his service treatment records from 1969 to 1973.  It appears from the record that the Veteran is not satisfied with the RO's attempted compliance with the request.  On remand, the RO should ensure that the Veteran receives copies of any requested documents and service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed low back, left hip, and left leg disabilities as well as the claimed sleep disturbances.

2.  The AOJ should also undertake any necessary development to ensure that the Veteran is in receipt of all requested documents, to include the service treatment records from 1969 to 1973.  

3.  The AOJ should schedule the Veteran for a VA examination to determine the severity of the degenerative changes of the lumbar spine and the nature and etiology of the claimed left hip and left leg pain.

The examiner should address whether there are any scars or neurologic deficits associated with the lumbar spine disability, to include from the July 2010 surgery.  

The examiner should determine whether it at least as likely as not (a 50 percent or greater probability) that the claimed left hip disability was caused by the service-connected degenerative changes of the lumbar spine.

If not, is it at least as likely as not (a 50 percent or greater probability) that the claimed left hip disability was aggravated (permanently worsened) by the service-connected degenerative changes of the lumbar spine.

A complete rationale for all opinions must be provided.

4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

5.  Only if the Veteran perfects an appeal by submitting a timely Substantive Appeal, should the issue of service connection for tinnitus be returned to the Board for the purpose of appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


